By the Court,
Hawley, O. J.:
Upon the trial of this action, to recover damages for breach of warranty of title to real estate, the court gave the following instruction:
‘‘If the jury find that there has been a breach of warranty of the title to the real estate in question * * * the measure of damages is the value of the property at the *361time of sale, to be ascertained by the purchase money, with interest thereon, aud reasonable costs, if any were expended in defense of titlé by plaiutiff.”
The jury found a verdict in favor of plaintiff for the sum of one hundred and fifty dollars. The court, upon motion of plaiutiff, granted a new trial upon the ground that the jury iu assessing the damages, failed to determine the amount, from the testimony, upon the rules announced iu the instruction. The instruction stated the measure of damages correctly (Dalton v. Bowker, 8 Nev. 190), and it was the duty of the jury to have followed this instruction in assessing the damages. The verdict, as rendered, was not justified by the law or by the evideuee. From the undisputed testimouj7 in the case, the plaintiff, if he recovered in the action, was entitled to a larger sum than was awarded him bj7 the jury.
The order of the district court granting a new trial is affirmed.